Appeal from a judgment of the Supreme Court (Platkin, J.), entered January 21, 2009 in Ulster County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Central Office Review Committee denying his grievance.
While incarcerated at Eastern Correctional Facility in Ulster County, petitioner filed a grievance alleging that he was improperly denied a permit to possess an electronic keyboard at this facility. The grievance was ultimately denied by the Central Office Review Committee, after which petitioner commenced this CPLR article 78 proceeding. Supreme Court dismissed the petition and this appeal ensued.
The Attorney General has informed this Court that, since the taking of this appeal, petitioner has been transferred out of Eastern Correctional Facility. As the requested permit here would only be valid at the facility where it was issued, his challenge to the determination regarding his grievance has been rendered moot and must be dismissed (see Matter of Rivera v Fischer, 67 AD3d 1140 [2009]; Matter of McMoore v Greene, 31 AD3d 1007, 1008 [2006], lv denied 7 NY3d 717 [2006]).
Mercure, J.P., Spain, Rose, Malone Jr. and McCarthy, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.